IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41855

STATE OF IDAHO,                                )   2014 Unpublished Opinion No. 862
                                               )
       Plaintiff-Respondent,                   )   Filed: December 15, 2014
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CHRISTOPHER JOHN NAGY,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for aggravated assault and concurrent
       unified sentence of fifteen years, with a minimum period of confinement of five
       years, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Christopher John Nagy pled guilty to aggravated assault, I.C. §§ 18-901 and 18-905, and
aggravated battery, I.C. §§ 18-903 and 18-907. In exchange for his guilty plea, additional
charges were dismissed. The district court sentenced Nagy to a unified term of five years, with a
minimum period of confinement of three years, for aggravated assault and a concurrent unified
term of fifteen years, with a minimum period of confinement of five years, for aggravated
battery. Nagy filed an I.C.R 35 motion, which the district court denied. Nagy appeals.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nagy’s judgment of conviction and sentences are affirmed.




                                                   2